
	
		I
		111th CONGRESS
		2d Session
		H. R. 5883
		IN THE HOUSE OF REPRESENTATIVES
		
			July 27, 2010
			Mr. Inslee (for
			 himself, Mr. Delahunt,
			 Mr. Honda,
			 Ms. McCollum, and
			 Mr. Grijalva) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committees on
			 Science and Technology
			 and Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To spur rapid and sustainable growth in renewable
		  electricity generation in the United States through priority interconnection
		  and renewable energy payments, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Renewable Energy Jobs and Security
			 Act.
		2.FindingsThe Congress finds the following:
			(1)Electric energy
			 produced from renewable resources helps to reduce greenhouse gas emissions,
			 limits emissions of other pollutants regulated pursuant to the Clean Air Act,
			 enhances national energy security, and provides substantial economic
			 benefits.
			(2)The need exists
			 for the rapid expansion of low and zero carbon-emitting electric energy
			 generation at a far greater pace than current levels.
			(3)Distributed
			 electric energy generation is energy efficient, promotes electric grid
			 stability, and reduces transmission system congestion during periods of peak
			 demand.
			(4)A
			 transition toward electric energy generation from renewable energy sources
			 brings economic benefit to consumers by reducing their exposure to increasingly
			 volatile fossil fuel markets.
			(5)Renewable energy
			 payments, also known as feed-in tariffs, are a proven mechanism
			 for accelerating the development of renewable energy in grid-connected areas.
			 Feed-in-tariff programs are also complementary to Renewable Energy Standards. A
			 renewable energy payment policy is intended to make it easier for a State to
			 meet its applicable Renewable Energy Standard.
			(6)By guaranteeing
			 access to the electric grid and setting a favorable price per unit of power,
			 feed-in tariffs ensure that renewable energy is a sound long-term investment
			 for companies, for industry, and for individuals, and thereby creates a strong
			 economic incentive for investing in renewable energy technologies.
			(7)The International
			 Energy Agency, the European Commission, and the United Kingdom’s Stern Review
			 have determined that feed-in tariff policies in Germany, Spain, France, and
			 other European Union countries have achieved larger renewable energy deployment
			 compared to policies in other European Union countries.
			(8)A
			 renewable energy payment may capture cost reduction due to technology
			 efficiencies and innovation (degression).
			3.PurposesThe purposes of this Act are to—
			(1)enable the rapid
			 and sustainable development of distributed renewable electric energy generation
			 in the United States, where the quality of a renewable energy resource may be
			 naturally variable;
			(2)stimulate the
			 development of new jobs and industry in the United States;
			(3)create a stable
			 and secure market for capital investments in renewable energy
			 technologies;
			(4)reduce air and
			 water pollution and related health problems and health-care
			 expenditures;
			(5)help prevent
			 greenhouse gas concentrations in the atmosphere from reaching levels that would
			 cause dangerous global temperature increases of more than 2 degrees Celsius
			 above pre-industrial levels;
			(6)protect natural
			 resources in the United States;
			(7)allow all citizens
			 to participate in renewable electric energy generation;
			(8)reduce the price
			 volatility and long-term costs of electric energy;
			(9)place the United
			 States at the forefront of the global renewable energy revolution;
			(10)reduce the
			 dependence of the United States on foreign sources of energy;
			(11)achieve these
			 purposes using a financing mechanism that protects consumers from excessive or
			 volatile electric bills; and
			(12)develop renewable energy sources to support
			 new electric transportation options.
			4.DefinitionsSection 3 of the Federal Power Act (16
			 U.S.C. 796) is amended by adding the following new paragraphs at the
			 end:
			
				(30)Renewable
				energyThe term renewable energy means energy
				generated from—
					(A)solar thermal,
				solar photovoltaic, wind, geothermal or marine and hydrokinetic renewable
				energy;
					(B)renewable biomass
				(as defined in section 9001 of the Farm Security and Rural Investment Act of
				2002);
					(C)landfill
				gas;
					(D)biogas derived
				from farm waste; or
					(E)qualified
				hydropower.
					(31)Solar
				thermalThe term solar thermal means energy derived
				by concentrating solar energy onto a collector which then transfers that energy
				to a working fluid to use, directly or indirectly, to operate a steam turbine
				system or Stirling engine that generates electric energy.
				(32)Geothermal
				energyThe term geothermal energy means energy
				derived from a geothermal deposit (within the meaning of section 613(e)(2) of
				the Internal Revenue Code of 1986).
				(33)Marine and
				hydrokinetic renewable energyThe term marine and
				hydrokinetic renewable energy means energy derived from—
					(A)waves, tides, and
				currents in oceans, estuaries, and tidal areas;
					(B)free flowing water
				in rivers, lakes, and streams;
					(C)free flowing water
				in an irrigation system, canal, or other man-made channel, including projects
				that utilize nonmechanical structures to accelerate the flow of water for
				electric power production purposes; or
					(D)differentials in
				ocean temperature (ocean thermal energy conversion).
					(34)Renewable
				energy facilityThe term renewable energy facility
				means an electric energy generation unit owned and operated by any person
				(including a utility) that—
					(A)is placed in
				service after December 31, 2008;
					(B)provides electric
				energy directly to the electric power grid;
					(C)uses renewable
				energy as its primary energy source; and
					(D)has a nameplate
				capacity of not more than 20 megawatts.
					(35)Network
				upgradesThe term network upgrades means additions
				or modifications to any system for the transmission or distribution of electric
				energy to accommodate renewable energy generated by a renewable energy facility
				and delivered to the system.
				(36)Qualified
				hydropower(A)The term qualified
				hydropower means—
						(i)incremental
				hydropower generation that is achieved from increased efficiency or additions
				of capacity made on or after January 1, 2009, at a hydroelectric facility that
				was placed in service before that date; or
						(ii)additions of
				capacity made on or after January 1, 2009, at an existing nonhydroelectric dam,
				if—
							(I)the hydroelectric
				project installed on the nonhydroelectric dam is licensed by the Commission and
				meets all other applicable environmental, licensing, and regulatory
				requirements, including applicable fish passage requirements;
							(II)the
				nonhydroelectric dam was placed in service before the date of the enactment of
				this paragraph and operated for flood control, navigation, or water supply
				purposes and did not produce hydroelectric power before the date of the
				enactment of this paragraph; and
							(III)the
				hydroelectric project is operated so that the water surface elevation at any
				given location and time that would have occurred in the absence of the
				hydroelectric project is maintained, subject to any license requirements
				imposed under applicable law that change the water surface elevation for the
				purpose of improving the environmental quality of the affected waterway.
							(B)The Commission shall certify if a
				hydroelectric project licensed at a nonhydroelectric dam meets the criteria
				described in subparagraph (A)(ii)(III).
					(C)Nothing in this paragraph shall affect
				the standards under which the Commission issues licenses for and regulates
				hydropower projects under this Part.
					(37)Electric energy
				intensive facilityThe term
				electric energy intensive facility means—
					(A)any entity that
				has a annual electric energy usage greater than 10 gigawatt-hours; and
					(B)has an electric
				energy intensity greater than 8 percent.
					(38)Electric energy
				intensityThe term electric energy intensity means
				the ratio of the total costs associated with purchasing electric energy from a
				utility to the total value of shipments.
				(39)Total value of
				shipmentsThe term total value of shipments has the
				meaning given such term by the United States Census Bureau in its Annual Survey
				of
				Manufacturers.
				.
		IINTERCONNECTION
			101.Federal
			 interconnection standards for renewable energy facilitiesPart II of the Federal Power Act (16 U.S.C.
			 824 et seq.) is amended by adding the following new section after section
			 210:
				
					210A.Expedited
				Federal interconnection standards for renewable energy facilities
						(a)Federal
				StandardsIn order to encourage the use of renewable energy
				facilities and to ensure the safety and reliability of renewable energy
				facilities and transmission systems interconnected with such facilities, not
				later than one year after the date of enactment of this section, the Commission
				shall propose rules establishing standards for the physical connection
				between—
							(1)renewable energy
				facilities; and
							(2)transmission
				facilities of transmitting utilities subject to the jurisdiction of the
				Commission under this Part.
							(b)Expedited
				ProceduresThe standards under this section shall include a
				separate expedited procedure, consisting of an interconnection request,
				simplified procedures, and applicable terms and conditions, for renewable
				energy facilities up to 10 kilowatts that use an inverter to interconnect to
				transmission facilities. The standards under this section shall also include a
				separate procedure that expedites interconnection for renewable energy
				facilities up to 2000 kilowatts. The Commission shall review its current Small
				Generator Interconnection Procedure with an objective of further expediting and
				simplifying the procedures. In designing such expedited procedures, the
				Commission shall use best available Federal, State, and local standards.
						(c)Final
				RuleNot later than 90 days after the date of enactment of this
				section, and after notice and opportunity for comment, the Commission shall
				promulgate, and from time-to-time thereafter revise, final standards under this
				section. Such revisions shall take into account changes in the underlying
				standards and technologies. Such revisions shall be made available to State
				regulatory authorities to consider prior to final promulgation.
						(d)Safety,
				Reliability, Performance, and CostThe standards under this
				section shall establish measures for the safety and reliability of affected
				equipment and transmission systems as may be appropriate. Such standards shall
				be consistent with the reliability standards under section 215 and all
				applicable safety and performance standards established by the national
				electrical code, the Institute of Electrical and Electronics Engineers,
				Underwriters Laboratories, or the American National Standards Institute, and
				the North American Electric Reliability Council, yet constitute the minimum
				cost and technical burdens to the interconnecting renewable energy facility as
				the Commission shall, by rule, prescribe. Standards for the purchase of
				electric energy from a renewable energy facility shall also ensure that such
				purchases do not affect the reliability of any person purchasing electric
				energy from the renewable energy facility.
						(e)Additional
				ChargesThe standards under this section shall prohibit the
				imposition of additional charges by the owners or operators of transmission
				systems for equipment or services for interconnection that are additional to
				those necessary to achieve the safety and performance standards under
				subsection (d).
						(f)Grid
				Interconnection-Related Network UpgradesThe standards under this
				section shall provide the following:
							(1)The obligation to
				provide priority interconnection for renewable energy facilities (as required
				under subsection (g)) shall apply to:
								(A)Any transmitting
				utility providing transmission service subject to the jurisdiction of the
				Commission to electric utilities in a retail service territory that includes
				the renewable energy facility if—
									(i)such transmitting
				utility is in possession of transmission facilities technically suitable to
				receive electric energy from the renewable energy facility; and
									(ii)there is no other
				transmission or distribution facility with a technically and economically more
				suitable connection point.
									(B)Transmission
				facilities shall be deemed to be technically suitable under subparagraph (A)
				even if feeding in the electric energy requires the transmitting utility to
				upgrade its transmission facilities at a reasonable economic expense and
				without risk to grid stability, as determined by the Commission. In such a
				case, the transmitting utility shall upgrade its transmission facilities
				without undue delay, if so requested by the owner or operator of an
				interconnecting renewable energy facility.
								(C)The obligation to
				upgrade the transmission facilities shall apply to all technical facilities
				required for operating the transmission system and to all connecting
				installations which are owned by the transmitting utility.
								(2)ExceptionsThe
				standards under this section shall not require any transmitting utility to
				interconnect with renewable energy facilities or to provide priority access to
				available transfer capability on the transmission system if the transmitting
				utility is already committed through long-term contracts to full capacity of
				its load and such utility has no ability to transmit any new generation from
				renewable energy facilities to any other electric utility.
							(3)Costs of network
				upgradesThe standards under this section shall provide that all
				prudently incurred costs associated with network upgrades to accommodate new
				renewable energy facilities for the purchase and transmission of electric
				energy produced from renewable energy facilities shall be initially borne by
				the electric utility or transmitting utility. The electric utility or
				transmitting utility shall be reimbursed for such costs through the regional
				cost sharing mechanism under section 224.
							(g)Priority of
				OrdersAny renewable energy facility may apply to the Commission
				for an order requiring the interconnection of such facility with the
				transmission system of any transmitting utility in accordance with the
				standards under this section, and the Commission shall issue such an order
				after notice and opportunity for hearing in accordance with section 210(b). The
				Commission shall give priority to the consideration of applications from
				renewable energy facilities under this section over applications for orders
				under section 210 and shall ensure that applications by renewable energy
				facilities are given priority interconnection and priority access to available
				transfer capability on the transmission system over applications from
				facilities that are not renewable energy facilities.
						(h)Interconnection
				ClusteringTo facilitate the objectives of subsection (g)
				relating to interconnection and to reduce backlogs in the interconnection
				queue, the Commission may consider a clustering approach to the interconnection
				of electric generation facilities with a nameplate capacity greater than 2
				megawatts. Under such interconnection clustering procedures, requests for
				interconnection that are placed within a 6-month period may be eligible for
				concurrent review and interconnection.
						(i)Relationship to
				Existing Law Regarding InterconnectionExcept as otherwise
				provided in this section, nothing in this section affects the application of
				section 210 of this Part or section 111(d)(15) (relating to interconnection) of
				the Public Utility Regulatory Policies Act of 1978. Nothing in this section
				shall be interpreted as an expansion of the jurisdiction of the Commission with
				respect to the facilities subject to the jurisdiction of the Commission.
						(j)Effective
				DateThis section shall take effect with respect to applications
				submitted to the Commission under subsection (g) after the effective date of
				regulations promulgated under this
				section.
						.
			102.Adoption of
			 certain standards
				(a)Interconnection
			 Not Subject to Federal Power Act JurisdictionSection 113(b) of
			 the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2623(b)) is
			 amended by adding the following at the end thereof:
					
						(6)Interconnection
				standardsEach electric utility shall adopt such standards for
				the interconnection with renewable energy facilities as are necessary as to
				ensure that renewable energy facilities are given priority interconnection and
				priority access to available capacity on the transmission and distribution
				system of such utility over electric energy from facilities that do not
				generate electric energy from renewable energy and permit any renewable energy
				facility to apply to the State regulatory authority for an order requiring the
				interconnection of such facility with the system of the electric utility. Such
				standards shall be based on the standards promulgated by the Commission under
				section 210A of the Federal Power Act. Such standards shall not affect the
				application of section
				111(d)(15).
						.
				(b)Conforming
			 AmendmentsSection 113 of such Act is amended by adding the
			 following at the end of subsection (a):
					
						For
				purposes of applying this section with respect to the standard under paragraph
				(6) of subsection (b), in lieu of the 2-year period referred to in this
				subsection there shall be substituted a period of one year after the date on
				which a rule is prescribed or revised by the Commission under section 210A of
				the Federal Power
				Act..
				IIRENEWABLE ENERGY
			 PAYMENTS
			201.Renewable
			 energy payment study and report
				(a)Definitions
					(1)The term
			 renewable energy facility has the meaning given such term in
			 section 3 of the Federal Power Act, as amended by section 4 of this Act.
					(2)The term
			 Commission means the Federal Energy Regulatory Commission.
					(b)In
			 GeneralNot later than 1 year after the date of enactment of this
			 Act, and every 2 years thereafter, the Secretary of Energy, acting through the
			 National Renewable Energy Laboratory, shall transmit to Congress and to the
			 Commission a report that outlines details of the investment market, as it
			 relates to renewable energy project financing, including identification of
			 remaining barriers to investment and potential policy solutions to address such
			 barriers. Additionally, such a report shall include maps of national renewable
			 energy resources and cost assessments for renewable energy facility development
			 with respect to all available technologies. Such a report may draw from reviews
			 and assessments conducted pursuant to section 201 of the Energy Policy Act of
			 2005 (42 U.S.C. 15851). Such a report shall include each of the following:
					(1)Maps of renewable
			 energy resource availability based on the best available data and at the
			 highest spatial resolution necessary to help identify the best sites for the
			 development of renewable energy facilities.
					(2)Recommendations
			 for minimum tariff rates that should be paid during each of the following 2
			 years to renewable energy facility operators to provide for reasonable profits
			 for renewable energy facility owners (with consideration to development costs,
			 including costs of manufacturing, installation, operation, maintenance, taxes,
			 financing, and legal expenses) adjusted by an appropriate annual tariff
			 degression, with consideration of the following:
						(A)The maps described
			 in paragraph (1).
						(B)The goal to
			 provide for the profitable development of renewable energy facilities that use
			 available commercialized technologies and operate within regions that, on
			 average, experience the top 30th percentile of renewable energy resource
			 potential in the United States.
						(C)The best available
			 scientific and electric energy market data, including data made available in
			 the development of the reports under this section.
						(D)The renewable
			 energy technology market, including advancements in research, development,
			 deployment, and innovation.
						(E)The percentage of
			 renewable power generation for each technology that can be reliably
			 accommodated on the electric grid.
						(3)A description of
			 the system benefits (including distributed generation risk, avoidance benefits,
			 and reduced distribution and transmission costs) experienced by utilities as a
			 result of entering into a standard contract pursuant to section 210B(e) of the
			 Federal Power Act (as added by section 202 of this Act) or 113(b)(7) of the
			 Public Utilities Regulatory Policies Act of 1978 (as added by section 202 of
			 this Act).
					(4)Recommendations to
			 the Commission regarding new renewable energy technologies that may be
			 considered eligible for future power purchase agreements under the rules under
			 section 210B of the Federal Power Act, as added by section 202 of this
			 Act.
					(5)Other
			 recommendations to the Commission and to State regulatory authorities regarding
			 electric energy reliability, supporting infrastructure (including smart grid
			 technologies and electric energy storage options) technical, economic, legal,
			 or safety considerations that may be acted upon in order to better achieve the
			 purposes of this Act.
					(6)Any other
			 information that renewable energy facility operators shall, upon request,
			 provide to the Commission, the State regulatory authorities, and the Secretary
			 of Energy (acting through the National Renewable Energy Laboratory) that may be
			 relevant in performing duties under this Act.
					(c)Authorization of
			 AppropriationsThere are authorized to be appropriated to the
			 Secretary of Energy such sums as may be necessary to carry out this
			 section.
				202.Guaranteed
			 power purchase agreements
				(a)Public Utilities
			 Regulated Under the Federal Power ActPart II of the Federal
			 Power Act is amended by adding the following new section after section 210A (as
			 added by this Act):
					
						210B.Renewable
				energy payments
							(a)Renewable Energy
				Payment RulesNot later than 2 years after the date of enactment
				of the Renewable Energy Jobs and Security Act, the Commission shall prescribe,
				and from time-to-time thereafter revise, such rules as it determines necessary
				to encourage the purchase of electric energy by public utilities from renewable
				energy facilities. The rules shall require public utilities to offer to
				purchase electric energy from renewable energy facilities in accordance with
				this section at uniform national rates established pursuant to this section.
				Each such public utility shall purchase electric energy from renewable energy
				facilities on a priority basis, and each transmitting utility shall transmit
				such energy to the extent practicable on a priority basis. Such rules shall be
				prescribed, after consideration of recommendations made in reports under
				section 201 of the Renewable Energy Jobs and Security Act, after consultation
				with representatives of State regulatory agencies having ratemaking authority
				for electric utilities, and after public notice and a reasonable opportunity
				for interested persons (and State agencies) to submit data, views, and
				arguments. Such rules may not authorize a renewable energy facility to make any
				sale for purposes other than resale.
							(b)Effective
				DateThe rules under this section shall apply only to contracts
				for the purchase and sale of electric energy from renewable energy facilities
				entered into after the effective date of such rules and before the date that is
				20 years after such effective date.
							(c)Renewable Energy
				Payment Rates for Purchase of Power
								(1)PurposesThe
				purposes of this subsection are to—
									(A)provide for the
				development of renewable energy facilities that use available commercialized
				technologies; and
									(B)set rates at a
				level that will—
										(i)provide reasonable
				rates of return to the owners or operators of renewable energy facilities sited
				within regions that, on average, experience the top 30th percentile of a
				renewable energy resource potential in the United States;
										(ii)prevent excessive
				profits for renewable energy facility owners and operators;
										(iii)minimize upward
				pressure on renewable energy market prices; and
										(iv)prevent
				unnecessary costs to ratepayers.
										(2)Uniform national
				ratesExcept as otherwise specified in this section, the rates
				paid for the purchase of electric energy from renewable energy facilities under
				contracts entered into under this section shall be established on a uniform
				national basis by the Commission by rule. Such rates shall be—
									(A)fixed throughout
				the duration of a contract extending for a period of at least 20 years;
									(B)no less than the
				amount needed for development plus a reasonable profit, with consideration
				to—
										(i)the renewable
				energy technology used;
										(ii)the year the
				installation is placed into service; and
										(iii)the size of the
				renewable energy facility.
										(3)Reasonable rates
				of returnSuch rates shall be set to provide a nominal, post-tax
				project internal rate of return of not less than 8 percent after recovery of
				all operating and maintenance costs consistent with the purposes of this
				subsection.
								(4)Bonus
				tariffsBonus rates may be paid to provide additional incentives
				for each of the following purposes:
									(A)Renewable energy
				facility development in areas where distributed generation reduces grid
				congestion and improves overall grid efficiency.
									(B)For energy
				delivered from renewable energy facilities on peak.
									(C)To renewable
				energy facilities with onsite energy storage capability that significantly
				increases the capacity factor or availability.
									(D)To renewable
				energy facilities that deliver electric energy combined with usable heating,
				cooling, or a combination of both.
									(E)To renewable
				energy facilities owned and operated by American Indian, Alaskan Native, or
				other tribal communities.
									(5)Periodic
				adjustmentThe Commission shall review the rates under this
				subsection every 2 years and adjust such rates applicable to prospective
				contracts in accordance with paragraph (2) and in a manner that is consistent
				with the purposes of this subsection. Such rates shall be published not later
				than 8 months prior to the date at which they become applicable.
								(6)Degression
				ratesFor new facilities
				commencing construction in each year after the first year for which tariffs
				under this section applied to any facility, the tariffs rates paid under the
				rules under this subsection may be reduced relative to the previous year in
				accordance with annual tariff degression rates. Such degression rate shall be
				specific to each technology. Degression rates shall be predetermined and shall
				not apply with respect to facilities already subject to a contract for a
				renewable energy payment.
								(7)PriorityThe
				rules under this section shall require each public utility to purchase and each
				transmitting utility to transmit renewable energy from renewable energy
				facilities to the extent practicable on a priority basis. Such requirement
				shall not apply if the public utility or transmitting utility is already
				committed through long-term contracts to full capacity of its load and such
				utility has no ability to transmit any new generation from renewable energy
				facilities to a neighboring utility. A public utility shall not place priority
				on the purchase of electric energy from renewable energy facilities that are
				owned and operated by such utility over electric energy from renewable energy
				facilities owned and operated by customers.
								(d)ReliabilityThe
				rules under this section shall include provisions respecting minimum
				reliability of renewable energy facilities (including reliability of such
				facilities during emergencies) and rules respecting reliability of electric
				energy service to be available to such facilities from public utilities during
				emergencies. The rules shall also insure that such purchases do not affect the
				reliability of the purchasing public utility.
							(e)Standard
				ContractsThe Commission shall approve a standard contract to be
				used in all power purchase agreements under this section. Such contract shall
				include the prices paid for each kilowatt-hour generated, including bonus
				tariffs, and the duration of the contract. In creating such contract, the
				Commission shall consider the expedited procedures outlined in section 210A(b)
				in order to design a contract that minimizes administrative burdens. The
				Commission shall provide public utilities subject to the jurisdiction of the
				Commission with standard contract not later than 18 months after the date of
				enactment of this subsection.
							(f)Relationship to
				Other Federal and State Standards, Requirements, Taxes, and
				BenefitsExcept for accelerated tax depreciation, no person who
				elects to sell power under a contract under this section shall be entitled to
				any tax credits or deductions associated with renewable energy production under
				Federal tax laws or to any other incentives or benefits under any Federal law
				associated with renewable energy. Any State or utility may provide additional
				incentives to promote the deployment of renewable energy facilities and, except
				as provided in subsection (g) with respect to net metering, any renewable
				energy facility may utilize such benefits. No public utility making purchases
				of electric energy under a contract under this section shall be exempt from any
				State law requiring minimum purchase percentages of renewable energy. Any
				credit or allowance for renewable energy generation needed to meet any State or
				Federal law requiring minimum purchases of renewable energy shall belong to the
				public utility that purchases electric energy under a contract under this
				section unless otherwise specified in State or Federal law.
							(g)Net
				MeteringIf electric energy generated by any renewable energy
				facility is eligible for net metering treatment under State law, all electric
				energy generated by such facility shall be subject to such State law in lieu of
				this section unless the owner or operator of the facility makes an election for
				such electric generation to be subject to this section. For renewable energy
				facilities interconnecting to public utilities within the jurisdiction of the
				Commission, the election shall be submitted to the Commission in such form and
				at such time as the Commission shall prescribe by rule. The election shall
				include notice to the appropriate State agency administering the State net
				metering program.
							(h)Public Reporting
				RequirementsBy September 30 of each calendar year after 2010,
				each public utility shall publicly report to the Energy Information
				Administration without undue delay the following information recorded during
				the previous calendar year:
								(1)The network
				upgrade costs associated with compliance with the standards under section 210A
				of this Act.
								(2)The total quantity
				of electric energy generated by a specific renewable energy facility and the
				total amount paid to each such renewable energy facility operator in accordance
				with the rules under this section.
								(3)The total quantity
				of electric energy generated by each renewable energy technology and the total
				amounts paid to renewable energy facility operators that use each such
				renewable energy technology in accordance with the rules under this
				section.
								(4)The total number
				of renewable energy facilities of each technology in the area in which the
				public utility supplies electric energy.
								(5)For each
				technology, the amount of growth in capacity installed relative to the number
				of new interconnections in the area in which the public utility supplies
				electric energy.
								(6)The total amount
				of electric energy generated by renewable energy facilities and from other
				renewable energy sources in the area in which the public utility supplies
				electric energy.
								(7)The location of
				new renewable energy facility development relative to population density in the
				area in which the public utility supplies electric energy.
								(i)Reports by the
				Energy Information AdministrationIn each of the first 2 years
				and every 2 years thereafter after the date of enactment of this section, the
				Secretary of Energy, acting through the Energy Information Administration,
				shall make public and submit to Congress a report that shall include the number
				of new renewable energy facilities in each State and the environmental benefits
				and effects of the addition of such facilities. There are authorized to be
				appropriated to the Secretary of Energy such sums as may be necessary to carry
				out this subsection.
							(j)Exemptions
								(1)In
				generalExcept as provided in paragraph (2), sales of electric
				energy by renewable energy facilities under this section are exempt from
				regulation under other provisions of this Part and from State laws and
				regulations respecting the rates, or respecting the financial or organizational
				regulation, of electric utilities, or from any combination of the
				foregoing.
								(2)ExceptionsNo
				renewable energy facility shall be exempt under this subsection from—
									(A)the provisions of
				section 210, 211, or 212 of this Act or the necessary authorities for
				enforcement of any such provision under this Act; or
									(B)any license or
				permit requirement under part I of this Act, any provision under this Act
				related to such a license or permit requirement, or the necessary authorities
				for enforcement of any such requirement.
									(k)Federal
				ContractsNo contract between a Federal agency and any electric
				utility for the sale of electric energy by such Federal agency for resale which
				is entered into after the date of the enactment of this subsection may contain
				any provision that will have the effect of preventing the implementation of any
				rule under this section with respect to such utility. Any provision in any such
				contract which has such effect shall be null and
				void.
							.
				(b)Electric
			 Utilities Not Regulated by FERCSection 113 of the Public Utility
			 Regulatory Policies Act of 1978 (16 U.S.C. 2623), as amended, is further
			 amended as follows:
					(1)By adding the
			 following new paragraph at the end of subsection (b):
						
							(7)Standard
				contracts for power purchases from renewable energy
				facilitiesEach electric utility shall purchase electric energy
				from renewable energy facilities (as defined in the Federal Power Act) under
				standard contracts for a 20-year period with rates that are the same as in the
				case of purchases of electric energy under contracts under section 210B of the
				Federal Power Act by public utilities subject to the jurisdiction of the
				Commission under that Act.
							.
					(2)By adding the
			 following at the end of subsection (a):
						
							For
				purposes of applying this section in the case of the standard under paragraph
				(7) of subsection (b), in lieu of the 2-year period referred to in this section
				there shall be substituted a period of one year after the date on which
				renewable energy payment rules are prescribed or revised by the Commission
				under section 210B of the Federal Power
				Act..
					(c)Federal
			 contracts for renewable energyNotwithstanding section
			 501(b)(1)(B) of title 40, United States Code, a contract for the acquisition of
			 electric energy generated from a renewable energy resource for the Federal
			 Government may be made for a period of not more than 20 years.
				203.Regional cost
			 sharing mechanismPart II of
			 the Federal Power Act is amended by adding the following new section at the end
			 thereof:
				
					224.Regional cost
				sharing mechanism
						(a)PurposeThe
				purpose of this section is to finance the power purchase agreements under the
				rules under section 210B (and under the corresponding standard required by
				section 113(b)(7) of the Public Utility Regulatory Policies Act of 1978) and
				interconnection and network upgrades referred to in section 210A (and under the
				corresponding standard under section 113(b)(6) of the Public Utility Regulatory
				Policies Act of 1978) by creating a cost sharing mechanism that equally
				distributes additional costs of compliance with the Renewable Energy Jobs and
				Security Act to electric energy customers on a regional basis.
						(b)Cost
				SharingNot later than 1 year after the date of enactment of this
				section, the Commission shall, in consultation with State regulatory
				authorities and nonregulated utilities, design a regional cost redistribution
				mechanism that shall consist of a nonbypassable system benefits charge payable
				by every end-use consumer of an electric utility to the electric utility.
				Revenue from such charge shall be transferred to a national renewable energy
				corporation to be referred to as the RenewCorps to be
				established by such utilities and approved by the Commission for purposes of
				this section. The Commission shall design a system benefits charge, determine
				the amount of such charge, and establish a cost distribution mechanism so as to
				achieve each of the following:
							(1)Full reimbursement
				to electric utilities and transmitting utilities for the costs associated with
				network upgrades and interconnection (including the carrying costs of capital
				while awaiting reimbursement) carried out in accordance with the standards
				under section 210A of this Act and section 113(b)(6) of the Public Utility
				Regulatory Policies Act of 1978 and for the additional costs of the power
				purchase requirements of section 210B of this Act and section 113(b)(7) of the
				Public Utility Regulatory Policies Act of 1978.
							(2)Ensure that
				systems benefits charges are based on energy usage.
							(3)Ensure that
				monthly charges shall apply to customers according to projected program
				costs.
							(4)Ensure that
				monthly charges to individual households is no greater than $3 per
				month.
							(5)Ensure relief, but
				not exemption, for electric energy intensive facilities, by including a
				provision requiring such facilities to submit an application for relief,
				including proof of electric energy usage (such as contracts for the supply of
				electric energy and electric energy bills for the previous fiscal year) and
				proof of the value of shipments (by supplying financial data from the previous
				fiscal year compiled by a certified accountant).
							(c)Compliance With
				Accounting RulesRenewCorps shall comply with such accounting
				rules and other rules as may be established by the Commission.
						(d)Regional
				Disbursement of Funds
							(1)ReimbursementFunds
				received by RenewCorps from the systems benefits charge under this section
				shall be disbursed to electric utilities and transmitting utilities to provide
				reimbursement for—
								(A)the costs
				associated with network upgrades and interconnection carried out in accordance
				with the standards under section 210A and section 113(b)(6) of the Public
				Utility Regulatory Policies Act of 1978; and
								(B)the additional
				costs of the power purchase requirements of section 210B and section 113(b)(7)
				of the Public Utility Regulatory Policies Act of 1978 to reimburse such
				utilities for the full additional cost of such power purchase agreements (as
				adjusted under paragraph (3)).
								(2)Quarterly
				disbursementFunds received by RenewCorps from the systems
				benefits charge under this section shall be disbursed on a quarterly basis. The
				Renew Corps shall distribute such revenue to electric utilities within each
				region of the North American Electric Reliability Corporation (NERC) in the
				United States in proportion to the revenue raised within each such
				region.
							(3)Avoid double
				cost recoveryReimbursements from RenewCorps to electric
				utilities and transmitting utilities for costs associated with compliance with
				the Renewable Energy Jobs and Security Act may not also be eligible for
				recovery by any other
				means.
							.
			204.Consistency
			 with environmental lawsNothing in this Act (including the
			 amendments made by this Act) shall be deemed to waive any existing Federal or
			 State environmental protection provision, including the requirements of any of
			 the following:
				(1)The National
			 Forest Management Act of 1976 (16 U.S.C. 472a et seq.).
				(2)The Endangered
			 Species Act of 1973 (16 U.S.C. 1531 et seq.).
				(3)The National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
				(4)The Federal Water
			 Pollution Control Act (33 U.S.C. 1251 et seq.).
				(5)The Federal Land
			 Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.).
				
